Case 1:20-cv-00207-IMK-MJA Document 29 Filed 12/31/20 Page 1 of 5 PageID #: 112



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 JOSEPH L. WESTFALL,

                      Plaintiff,

 v.                                              CIVIL ACTION NO. 1:20CV207
                                                       (Judge Keeley)

 DONALD J. TRUMP,
 President, Individual and
 Official Capacities; and
 STEVEN T. MNUCHIN,
 Secretary, U.S. Treasury,
 Individual and Official Capacities,

                      Defendants.

                  MEMORANDUM OPINION AND ORDER DENYING
      EMERGENCY MOTION FOR INJUNCTION PENDING APPEAL [DKT. NO. 28]

          In   this    civil   action,   the   plaintiff,   Joseph   Westfall

 (“Westfall”), alleges that the defendants, President Donald J.

 Trump and Steven T. Mnuchin, Secretary, U.S. Treasury, failed to

 send a $1200 payment owed to him through the Coronavirus Aid,

 Relief, and Economic Security Act (“CARES Act”). On December 4,

 2020, the Court dismissed Westfall’s complaint without prejudice

 due to his failure to comply with a September 9, 2020 Order to Show

 Cause entered by Magistrate Judge Michael J. Aloi. In a Memorandum

 Opinion and Order (“Order”) (Dkt. No. 20), the Court explained that

 Westfall’s claims were barred because he failed to pay the total

 requisite filing fee of $402 in one of the forms accepted by the

 Clerk of the Court or to apply to proceed in forma pauperis.
Case 1:20-cv-00207-IMK-MJA Document 29 Filed 12/31/20 Page 2 of 5 PageID #: 113



 WESTFALL V. TRUMP                                               1:20CV207

                MEMORANDUM OPINION AND ORDER DENYING
    EMERGENCY MOTION FOR INJUNCTION PENDING APPEAL [DKT. NO. 28]
       On December 15, 2020, Westfall appealed the Court’s Order to

 the United States Court of Appeals for the Fourth Circuit. During

 the pendency of this appeal, Westfall filed an informal opening

 brief and several supplements (Dkt. Nos. 23, 27, 28). In deference

 to Westfall’s pro se status, the Court has construed Westfall’s

 December 30, 2020 Addendum to his Informal Brief (Dkt. No. 28) as

 a Motion for Injunction Pending Appeal under Fed. R. App. P.

 8(a)(1)(C).

       Although not immediately apparent on the face of the motion,

 the Court interprets Westfall’s motion to seek an injunction

 staying the December 31, 2020 deadline for refunds or credits to

 issue under the CARES Act. Westfall alleges that “nine million

 people plus minus will loose [sic] claim to SEC.2201 2020 Recovery

 Rebates for Individuals.” In support, Westfall cites Fed. R. Civ.

 P. 1 (“They should be construed, administered, and employed by the

 court and the parties to secure the just, speedy, and inexpensive

 and [sic]”) (emphasis in original); Canon 3 of the Code of Conduct

 for United States Judges; and Fed. R. Civ. P. 8 (“A complaint must

 contain a ‘short and plain statement of the claim showing that the

 pleader is entitled to relief.’”). According to Westfall, the Court

 and the Fourth Circuit Court of Appeals have a duty to protect his



                                      2
Case 1:20-cv-00207-IMK-MJA Document 29 Filed 12/31/20 Page 3 of 5 PageID #: 114



 WESTFALL V. TRUMP                                               1:20CV207

                MEMORANDUM OPINION AND ORDER DENYING
    EMERGENCY MOTION FOR INJUNCTION PENDING APPEAL [DKT. NO. 28]
 claim under the CARES Act. Importantly, Westfall does not seek a

 stay of the Court’s judgment dismissing his case without prejudice,

 but instead seeks relief akin to a preliminary injunction.

       The Court must consider the same elements to grant or deny a

 motion for injunction pending appeal as it would to issue a

 preliminary injunction. Hodges v. Brown, 500 F. Supp. 25, 30 (E.D.

 Pa. 1980). Specifically, to be entitled to injunctive relief

 pending appeal, a plaintiff must show “(1) that he will likely

 prevail on the merits of the appeal, (2) that he will suffer

 irreparable injury if the stay is denied, (3) that other parties

 will not be substantially harmed by the stay, and (4) that the

 public interest will be served by granting the stay.” Long v.

 Robinson, 432 F.2d 977, 979 (4th Cir. 1970). After careful review,

 the Court finds Westfall fails to show any of these required

 elements.

       First, Westfall’s motion lacks a substantive argument and

 simply quotes two Federal Rules of Civil Procedure, a Canon of

 Judicial Conduct, and a few cases to support his bald contention

 that the Fourth Circuit and this Court “have a duty to protect

 [his] claim.” The authorities quoted in Westfall’s motion are

 similar to those included in his previously filed objections to

 Magistrate Judge Aloi’s Report and Recommendation and likewise miss

                                      3
Case 1:20-cv-00207-IMK-MJA Document 29 Filed 12/31/20 Page 4 of 5 PageID #: 115



 WESTFALL V. TRUMP                                                 1:20CV207

                  MEMORANDUM OPINION AND ORDER DENYING
      EMERGENCY MOTION FOR INJUNCTION PENDING APPEAL [DKT. NO. 28]
 the point of why the Court dismissed his complaint. Here, as

 explained in the Court’s Order, the issue is Westfall’s failure to

 pay the required filing fee in a form accepted by the Clerk of

 Court or to apply to proceed in forma pauperis. His motion for

 injunctive relief fails to address these issues, and, therefore,

 Westfall has not demonstrated that he will prevail on appeal.

        Also fatal to Westfall’s request for injunctive relief is his

 failure to allege two of the elements required for injunctive

 relief pending appeal: (1) that he will suffer irreparable injury

 if the injunction is denied, and (2) that the defendants will not

 be    substantially   harmed   by   the   injunction.   Neither    of   these

 elements is mentioned or addressed in his motion. Although Westfall

 is not represented by counsel, the Court cannot make arguments for

 him. See Gordon v. Leeke, 574 F.2d 1147, 1152 (4th Cir. 1978)

 (recognizing that the district court is not expected to assume the

 role of advocate for a pro se litigant); Beaudett v. City of

 Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating that district

 courts are not required “to conjure up questions never squarely

 presented to them” in pro se filings.)

        Finally, Westfall has not alleged that the public interest

 will be served by granting his requested injunction. Instead, he

 makes a single, vague allegation that “nine million people plus

                                       4
Case 1:20-cv-00207-IMK-MJA Document 29 Filed 12/31/20 Page 5 of 5 PageID #: 116



 WESTFALL V. TRUMP ET AL.                                              1:20CV207

                  MEMORANDUM OPINION AND ORDER DENYING
      EMERGENCY MOTION FOR INJUNCTION PENDING APPEAL [DKT. NO. 28]
 minus” will lose their claim to CARES Act payments after December

 31, 2020. This allegation is purely speculative and is not enough

 to convince the Court that the public interest will be served by

 granting an injunction pending appeal.

        For    the    reasons   discussed,     the   Court   DENIES   Westfall’s

 emergency motion for an injunction pending appeal (Dkt. No. 28).

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit a copy of this order

 to    the    pro    se   plaintiff   by   certified   mail,    return   receipt

 requested.

 DATED: December 31, 2020.

                                               /s/ Irene M. Keeley
                                               IRENE M. KEELEY
                                               UNITED STATES DISTRICT JUDGE




                                           5
